Motion Granted and Order filed September 11, 2018




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-18-00795-CV

                     IN RE CATHALEEN MONTELONGO

                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               257th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2013-48430

                                      ORDER

      On Monday, September 10, 2018, relator Cathaleen Montelongo filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221
(West Supp. 2017); see also Tex. R. App. P. 52. In the petition, relator asks this court
to compel the Honorable Judy Warne, presiding judge of the 257th District Court of
Harris County, to reinstate the underlying case on the jury trial docket. Relator also
requests that we stay the trial scheduled to begin on September 17, 2018.

      It appears from the facts stated in the petition that relator’s request for relief
requires further consideration and that relator will be prejudiced unless immediate
temporary relief is granted. We therefore GRANT relator’s request for a stay and
issue the following order:

      We ORDER the trial in Cause No. 2013-48430 STAYED until a final
decision by this court on relator’s petition for writ of mandamus, or until further
order of this court.

      In addition, the court requests Jorge Valdez, the real party in interest, to file a
response to the petition for writ of mandamus on or before September 21, 2018. See
Tex. R. App. P. 52.4.

                                   PER CURIAM

Panel consists of Justices Christopher, Jamison, and Brown.